Order entered January 20, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01439-CR

               GUILLERMO DE JES BERRIOS-HERNANDEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76828-Y

                                           ORDER
       The Court REINSTATES the appeal.

       The reporter’s record was due March 12, 2016. On April 22, 2016, we ordered the trial

court to make findings regarding why the reporter’s record had not been filed. When no findings

were filed, we again ordered, on December 6, 2016, the trial court to make findings regarding

why the reporter’s record had not been filed. We ADOPT the January 18, 2017 findings that:

(1) appellant desires to pursue the appeal; (2) appellant is indigent and is represented by Ron

Goranson; (3) the court reporter was Vearneas Faggett who states that the court’s trial docket,

her personal medical challenges, and her father’s health issues have contributed to the ten-month

delay in getting the reporter’s record filed in this case; and (4) the trial court recommended an
extension of thirty days. We ORDER court reporter Vearneas Faggett to file the reporter’s

record in this appeal no later than February 17, 2017.

       We note that this appeal cannot proceed until the complete reporter’s record is filed. The

Court will not allow for any further extensions on the reporter’s record in this case. If Vearneas

Faggett does not file the reporter’s record by February 17, 2017, the Court will order she not sit

until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizzell,

Presiding Judge, Criminal District Court No. 7; to Vearneas Faggett, official court reporter of

Criminal District Court No. 7; and to all counsel.




                                                     /s/    ADA BROWN
                                                            JUSTICE